Extension oe opinion by
Judge Nunn.
The parties to this action appear to be in doubt as to the meaning of the opinion. Appellant claims that under it appellees are entitled to the income from $5,000 each after deducting the tax, fees and costs of administration of this fund. Appellees claim that the income should be paid to them without any deductions therefrom. The opinion was drafted with the view of carrying out the intention expressed by the appellant. The testator did not intend to give them an annuity of $300 or he would have said so explicitly; besides, if he meant that, why did he say the income from $5,000? Hence appel- ' 1 ant’s contention is right.
For original opinion see Yol. 141-472.